Mr. Presiding Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 6*—persons liable for commissions. Where a person employing a real estate broker does not profess to represent another hut makes the contract for himself alone, he is liable to the broker for commissions in case the broker finds a purchaser at the price and on the terms stated in the contract. 2. Brokers, § 93*—when direction of verdict for defendant is error. In an action to recover commissions for procuring a purchaser for real estate, where the evidence tended to show that plaintiff was employed by the defendant who did not profess to he acting as agent for another; that the plaintiff procured purchasers who made a deposit on a written contract with defendant, but the contract was afterwards cancelled at the request of one of the purchasers; and that the defendant thereafter sold the property at the same price to a third person, who immediately conveyed a half interest therein to one of the original purchasers and later conveyed to him the other half interest, held that a direction of a verdict in favor of defendant was error.